DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           NINA SOLONENKO,
                               Appellant,

                                     v.

                       VOGUE PROPERTIES, LLC,
                              Appellee.

                              No. 4D15-2065

                              [May 25, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John J. Murphy III and Cynthia G. Imperato, Judges;
L.T. Case No. 14-19075 (21).

   Andrey Solonenko, Miramar, for appellant.

   Gerald Schilian of Schilian & Watarz, P.A., Boca Raton, for appellee.

PER CURIAM.

   Appellant challenges the trial court’s order granting appellee’s motion
to dismiss the action, arguing it erred in failing to allow her to amend her
complaint. We agree with appellant and reverse. “A party may amend a
pleading once as a matter of course at any time before a responsive
pleading is served . . . .” Fla. R. Civ. P. 1.190(a). A motion to dismiss is
not a responsive pleading. Boca Burger, Inc. v. Forum, 912 So. 2d 561, 567
(Fla. 2005).

    Appellant brought a quiet title action against appellee. Appellee did not
file a responsive pleading, but did file a motion to dismiss. The trial court
granted the motion and dismissed the action with prejudice. Appellant
moved for rehearing, arguing she had the right to amend her complaint
once as a matter of right. The trial court denied her motion without
allowing her to amend the complaint. This was error. See Thompson v.
Publix Supermarkets, Inc., 615 So. 2d 796, 797 (Fla. 1st DCA 1993)
(holding trial court erred by failing to allow appellant to amend complaint,
where such relief was sought in motion for rehearing). While appellee
argues amendment of the complaint would be futile, appellant has the
right to amend her complaint, even if it appears likely that the amended
complaint would be meritless. See Unrue v. Wells Fargo Bank, N.A., 161
So. 3d 536, 537 (Fla. 5th DCA 2014). Accordingly, we reverse.

  Reversed.

STEVENSON, DAMOORGIAN and LEVINE, JJ., concur.

                         *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                  2